DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14, 16-21 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 07/16/2021 and 03/30/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner. 

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  
	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 7, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimilli et al. (US Patent No. 8,166,277 hereinafter “Arimilli” – IDS Submission).
Referring to claim 1, Arimilli discloses a memory controller (Arimilli – Fig. 1: left-hand side instance of memory controller 110.) configured to control a memory (Arimilli – Fig. 1: left-hand side instance of memory 112.) accessed by a device (Arimilli – Fig. 1: left-hand side instance of processor 104.) connected to a host processor (Arimilli – Fig. 1: right-hand side instance of chip-level multiprocessor (CMP) 102.) via a bus (Arimilli – Fig. 1: connection between left-hand side instance of fabric controller 108 and right-hand side instance of fabric controller 108.), the memory controller comprising (Arimilli – Fig. 1: left-hand side instance of memory controller 110.): 
a first interface circuit configured to communicate with the device (Arimilli – Fig. 1: connection between left-hand side instance of memory controller 110 and one of the left-hand side instances of processor 104.); 
a second interface circuit configured to communicate with the memory (Arimilli – Fig. 1: connection between left-hand side instance of memory controller 110 and one of the left-hand side instances of memory 112.); and 
a read circuit configured to (Arimilli – Fig. 4, col. 6, lines 13-14 discloses the process 400 could be implemented using the memory controller.): 
identify that a first address included in a first read request received via the first interface circuit is an indirect address of first data (Arimilli – Fig. 4, step 404 disclosing determining a first memory address of a pointer associated with a data prefetch instruction.), based on first information included in the first read request (Arimilli – col. 4, lines 28-49 in view of col. 6, lines 1-18.), 
read a second address (Arimilli – Fig. 4, step 408 disclosing second memory addresses are determined for at least two of the multiple elements. The second memory addresses may, or may not, include an offset.) from a first region of the memory via the second interface circuit, the first region corresponding to the first address (Arimilli – Fig. 4, step 406 disclosing a first data block (e.g., a first cache line) including multiple elements (one of which includes content of a memory at the first memory address) is fetched.), and 
prefetch the first data from a second region of the memory via the second interface circuit, the second region corresponding to the second address (Arimilli – Fig. 4, step 410 disclosing second data blocks (respective second cache lines) for each of the respective second memory addresses are fetched from the memory according to an implemented process).

Referring to claim 2, Arimilli discloses the memory controller of claim 1, wherein the read circuit (Arimilli – Fig. 4, col. 6, lines 13-14 discloses the process 400 could be implemented using the memory controller.) is further configured to, in response to the first read request (Arimilli – Fig. 4, step 404 disclosing determining a first memory address of a pointer associated with a data prefetch instruction.), provide the second address to the device (Arimilli – Fig. 4, step 410 disclosing second data blocks (respective second cache lines) for each of the respective second memory addresses are fetched from the memory according to an implemented process) via the first interface circuit (Arimilli – Fig. 1: connection between left-hand side instance of memory controller 110 and one of the left-hand side instances of processor 104.).

Referring to claim 7, Arimilli discloses the memory controller of claim 1, wherein the read circuit is further configured to (Arimilli – Fig. 4, col. 6, lines 13-14 discloses the process 400 could be implemented using the memory controller.) provide the first data to the device via the first interface circuit in response to the first read request (Arimilli – Fig. 4, step 406 disclosing a first data block (e.g., a first cache line) including multiple elements (one of which includes content of a memory at the first memory address) is fetched.).

Referring to claim 9, Arimilli discloses the memory controller of claim 1, wherein the memory is included in a device memory that is attached to the device (Arimilli – Fig. 1: left-hand side instance of memory 112 attached to left-hand side instance of chip-level multiprocessor (CMP) 102.) and accessible by the host processor via the device (Arimilli – Fig. 1: left-hand side instance of chip-level multiprocessor (CMP) 102 having a connection with right-hand side instance of processor 104 via fabric controller 108.).

Referring to claim 17, note the rejection of claim 1 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Arimilli in view of Lauterbach (US Pub. No. 2009/0138661 A1 hereinafter “Lauterbach” – IDS Submission).
Referring to claim 3, Arimilli discloses the memory controller of claim 1, however, fails to explicitly disclose wherein the read circuit is further configured to: identify that the second address included in a second read request received via the first interface circuit is a direct address of the first data, based on second information included in the second read request, and provide the first data to the device via the first interface circuit in response to the second read request.
Lauterbach discloses identify that the second address included in a second read request received via the first interface circuit is a direct address of the first data, based on second information included in the second read request (Lauterbach – Fig. 2, a data prefetch instruction 200 that could have fields indicating a start address 211, a read operation 219, and direct addressing indication 220), and provide the first data to the device via the first interface circuit in response to the second read request (Lauterbach – Fig. 3, par. [0040] discloses a memory address space 300 as seen by a data prefetching instruction using direct addressing.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lauterbach’s teachings with Arimilli’s teachings for the benefit of improving prefetch instructions for a variety of data sets using consistent semantics (Lauterbach – par. [0005]).

Referring to claim 19, note the rejection of claim 3 above. The Instant Claim recites substantially same limitations as the above-rejected and discloses and is therefore rejected under same prior-art teachings.

9.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli in view of Lauterbach, and further in view of Hong et al. (US Pub. No. 2018/0107614 A1 hereinafter “Hong”).
Referring to claim 4, Arimilli and Lauterbach disclose the memory controller of claim 3, however, fail to explicitly disclose further comprising a buffer configured to store a copy of the first data, wherein the read circuit is further configured to provide the copy of the first data stored in the buffer to the device via the first interface circuit based on the second address included in the second read request.
Hong discloses a buffer configured to store a copy of the first data (Hong – par. [0045] discloses a host memory buffer (HMB) 124 storing a data that is copied to a data array 122 of the host memory.), wherein the read circuit is further configured to (Hong – par. [0052] discloses a data movement (e.g., transfer) operation in the host memory 120 may be performed by a DMA controller or a nonvolatile memory driver such as an NVMe driver.) provide the copy of the first data stored in the buffer to the device via the first interface circuit based on the second address included in the second read request (Hong – par. [0045] discloses in the case where the command is a read command, if an address corresponding to the read command is a hit in the HMB 124, data stored in the HMB 124 may be copied to the data array 122 of the host memory 120.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hong’s teachings with Arimilli and Lauterbach’s teachings for the benefit of improving input/output performance by issuing completion immediately after performing a data movement operation in a host memory in response to an input/output request (Hong – par. [0091).

Referring to claim 5, Arimilli, Lauterbach and Hong disclose the memory controller of claim 4, wherein the buffer is further configured to further store the second address (Hong – par. [0045] discloses if an address corresponding to the read command is a hit in the HMB 124.).

Referring to claim 6, Arimilli, Lauterbach and Hong disclose the memory controller of claim 4, wherein the buffer is further configured to store ready information indicating whether the copy of the first data stored in the buffer is valid (Hong – par. [0042] discloses where a data buffer exists in the HMB 124, it is assumed that the data requested by the read operation is present in the data buffer of the HMB 124 (i.e., a data hit).), and wherein the read circuit is further configured to (Hong – par. [0052] discloses a data movement (e.g., transfer) operation in the host memory 120 may be performed by a DMA controller or a nonvolatile memory driver such as an NVMe driver.), in response to the second read request and according to the ready information: provide the copy of the first data stored in the buffer via the first interface circuit to the device, or wait until the first data stored in the second region of the memory is completely loaded into the buffer, and then provide the copy of the first data stored in the buffer via the first interface circuit to the device (Hong – par. [0042] discloses where a data buffer exists in the HMB 124, it is assumed that the data requested by the read operation is present in the data buffer of the HMB 124 (i.e., a data hit). In this case, after the storage device reads data existing in the data buffer of the HMB 124 and copies the read data to the host memory 120, the storage device may inform the host device of completion.).

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arimilli in view of Agarwal (US Pub. 2020/0012604 A1 hereinafter “Agarwal” – IDS Submission).
Referring to claim 8, Arimilli discloses the memory controller of claim 1, however, fails to explicitly disclose wherein the first interface circuit is further configured to communicate with the device based on a protocol of the bus.
	Agarwal discloses the first interface circuit is further configured to communicate with the device based on a protocol of the bus (Agarwal – par. [0018-0019] disclosing accelerator logic 125 and circuitry 129 may communicate using, for example, a coherent interconnect protocol for various functions, such as coherent requests and memory flows with host processor 145 via interface logic 113 and circuitry 127.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Agarwal’s teachings with Arimilli’s teachings for the benefit of an automatic selection of whether incoming data to a host processor from a network device is to be stored according to an allocating or non-allocating flow may proceed based on address range information (Agarwal – par. [0013]).
 			
11.	Claims 10, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arimilli in view of Agarwal.
Referring to claim 10, Agarwal discloses the system comprising: 
a host processor comprising at least one core configured to execute instructions (Agarwal – Abstract, Fig. 1 discloses a host processor 145 includes one or more cores to execute instructions.); 
a device connected to the host processor via a bus and comprising an accelerator circuit and a memory controller (Agarwal – Abstract, Fig. 1 discloses device 105 connected to host processor 145 via bus 189 and comprising an accelerator logic 125 and circuitry 129.); and 
a memory configured to be accessed by the accelerator circuit (Agarwal – Abstract, Fig. 1 discloses accelerator memory 130 accessible by the accelerator logic 125 and circuitry 129.),
		Agarwal fails to explicitly disclose the device comprising a memory controller; the memory configured to be accessed by the accelerator circuit via the memory controller; the accelerator circuit is configured to provide a first read request including an indirect address of first data stored in the memory, to the memory controller, and wherein the memory controller is further configured to: identify the indirect address of the first data based on first information included in the first read request, read a direct address of the first data from a first region of the memory corresponding to the indirect address of the first data, and prefetch the first data from a second region of the memory corresponding to the direct address.
		Arimilli discloses a device comprising a memory controller (Arimilli – Fig. 1: left-hand side instance of chip-level multiprocessor (CMP) 102 having a memory controller 112.); the memory configured to be accessed by the device via the memory controller  (Arimilli – Fig. 1: left-hand side instance of chip-level multiprocessor (CMP) 102 having a memory controller 110 coupled to memory 112.); the device is configured to provide a first read request including an indirect address of first data stored in the memory, to the memory controller (Arimilli – Fig. 4, step 404 disclosing determining a first memory address of a pointer associated with a data prefetch instruction.), and wherein the memory controller is further configured to  (Arimilli – Fig. 1: left-hand side instance of chip-level multiprocessor (CMP) 102 having a memory controller 112.): identify the indirect address of the first data based on first information included in the first read request (Arimilli – Fig. 4, step 404 disclosing determining a first memory address of a pointer associated with a data prefetch instruction.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Arimilli’s teachings with Agarwal’s teachings for the benefit of performing data prefetching using indirect addressing (indirect data prefetching) includes determining a first memory address of a pointer associated with a data prefetch instruction. Content that is included in a first data block (e.g., a first cache line) of a memory, at the first memory address, is then fetched (Arimilli – col. 2, lines 25-29).
Agarwal and Arimilli fail to explicitly disclose the memory controller is further configured to read a direct address of the first data from a first region of the memory corresponding to the indirect address of the first data, and prefetch the first data from a second region of the memory corresponding to the direct address.
Lauterbach discloses read a direct address of the first data from a first region of the memory corresponding to the indirect address of the first data (Lauterbach – Fig. 2, a data prefetch instruction 200 that could have fields indicating a start address 211, a read operation 219, and direct addressing indication 220), and prefetch the first data from a second region of the memory corresponding to the direct address (Lauterbach – Fig. 3, par. [0040] discloses a memory address space 300 as seen by a data prefetching instruction using direct addressing.).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lauterbach’s teachings with Agarwal and Arimilli’s teachings for the benefit of improving prefetch instructions for a variety of data sets using consistent semantics (Lauterbach – par. [0005]).

Referring to claim 11, Agarwal, Arimilli and Lauterbach disclose the system of claim 10, wherein the memory controller (Arimilli – Fig. 1: left-hand side instance of chip-level multiprocessor (CMP) 102 having a memory controller 112.) is further configured to provide the direct address (Lauterbach – Fig. 2, a data prefetch instruction 200 that could have fields indicating a start address 211, a read operation 219, and direct addressing indication 220) to the accelerator circuit in response to the first read request (Agarwal – Abstract, Fig. 1 discloses device 105 connected to host processor 145 via bus 189 and comprising an accelerator logic 125 and circuitry 129.), and the accelerator circuit (Agarwal – Abstract, Fig. 1 discloses device 105 connected to host processor 145 via bus 189 and comprising an accelerator logic 125 and circuitry 129.) is further configured to provide a second read request including the direct address to the memory controller, and receive the first data from the memory controller  (Lauterbach – Fig. 3, par. [0040] discloses a memory address space 300 as seen by a data prefetching instruction using direct addressing.).

Referring to claim 13, Agarwal, Arimilli and Lauterbach disclose the system of claim 10, wherein the memory controller (Arimilli – Fig. 4, col. 6, lines 13-14 discloses the process 400 could be implemented using the memory controller.) is further configured to provide the first data to the accelerator circuit in response to the first read request (Arimilli – Fig. 4, step 406 disclosing a first data block (e.g., a first cache line) including multiple elements (one of which includes content of a memory at the first memory address) is fetched.).

Referring to claim 16, Agarwal, Arimilli and Lauterbach disclose the system of claim 10, wherein the memory is attached to the device and accessible by the host processor via the device (Agarwal – Fig. 1 shows accelerator memory 130 is attached to the device 105 and accessible by host processor 145 via device 105 through the bus 189.).

12.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Arimilli and Lauterbach, and further in view of Hong.
Referring to claim 12, Agarwal, Arimilli and Lauterbach disclose the system of claim 11, however, fail to explicitly disclose wherein the memory controller comprises a buffer configured to store a copy of the first data, and wherein the memory controller is further configured to identify the direct address based on second information included in the second read request, and provide the copy of the first data stored in the buffer to the accelerator circuit in response to the second read request.
Hong discloses a buffer configured to store a copy of the first data (Hong – par. [0045] discloses a host memory buffer (HMB) 124 storing a data that is copied to a data array 122 of the host memory.), and wherein the memory controller is further configured to identify the direct address based on second information included in the second read request (Hong – par. [0052] discloses a data movement (e.g., transfer) operation in the host memory 120 may be performed by a DMA controller or a nonvolatile memory driver such as an NVMe driver.) and provide the copy of the first data stored in the buffer to the accelerator circuit in response to the second read request (Hong – par. [0045] discloses in the case where the command is a read command, if an address corresponding to the read command is a hit in the HMB 124, data stored in the HMB 124 may be copied to the data array 122 of the host memory 120.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hong’s teachings with Agarwal, Arimilli and Lauterbach’s teachings for the benefit of improving input/output performance by issuing completion immediately after performing a data movement operation in a host memory in response to an input/output request (Hong – par. [0091).

Referring to claim 14, Agarwal, Arimilli and Lauterbach disclose the system of claim 10, however, fail to explicitly disclose wherein the memory comprises an upper-level memory and a lower-level memory, and the memory controller is further configured to prefetch the first data by copying data stored in the lower-level memory to the upper-level memory.
Hong discloses the memory comprises an upper-level memory and a lower-level memory (Hong – Fig. 5 shows a host memory 120 having an upper-level memory (data array) and a lower-level memory (host memory buffer (HMB)).), and the memory controller is further configured to prefetch the first data by copying data stored in the lower-level memory to the upper-level memory (Hong – par. [0045] discloses in the case where the command is a read command, if an address corresponding to the read command is a hit in the HMB 124, data stored in the HMB 124 may be copied to the data array 122 of the host memory 120.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Hong’s teachings with Agarwal, Arimilli and Lauterbach’s teachings for the benefit of improving input/output performance by issuing completion immediately after performing a data movement operation in a host memory in response to an input/output request (Hong – par. [0091).

Allowable Subject Matter
13.	Claims 18, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “a second period of time taken from the providing of the second read request to the receiving of the first data is shorter than a first period of time taken from the providing of the first read request to the receiving of the second address”, in combination with other recited limitations in dependent claim 18.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “providing a third read request including a third address to the memory; and receiving, from the memory, second data stored in a fourth region of the memory, the fourth region corresponding to a fourth address stored in a third region of the memory corresponding to the third address, wherein the third read request further includes third information indicating that the third address is an indirect address of the second data and fourth information indicating omission of receiving of the fourth address”, in combination with other recited limitations in dependent claim 20.
Dependent claim 21 would be allowable based on their dependency of dependent claim 20.

Related Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
		a. Emma et al. (US Pub. No. 2019/0278601 A1 hereinafter “Emma”) discloses a method, systems and computer program products for servicing indirect storage requests.
		b. Matheny (US Pub. No. 2006/0004975 hereinafter “Matheny”) discloses to detect a memory relocation process and disables memory access to a memory block in response to detecting the memory relocation process. The example method is then used to determine an absolute address value associated with the memory block. The absolute address value is then stored.

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/
Examiner, Art Unit 2181